DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claims 1 and 18, the Examiner suggests Applicants replace the semicolons (;) at the end of the claims with a period (.) to correct apparent typographical errors.

4.	With regard to claim 19, the Examiner notes that the first line of the claim appears on the same line as the last line of claim 18. Appropriate correction is required. 

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the concentration of hydrogen sulfide in the retentate stream being greater than 90 mol %. However, claim 2, from which claim 3 depends recites an upper limit of 95 mol %. In other words, claim 3 encompasses values (e.g. 96 mol %) that are outside the range recited in parent claim 2. Therefore claim 3 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 5,556,449) in view of Ballaguet et al. (US 9,943,802 B1).

With regard to claims 1 and 8, Baker et al. discloses a process for sweetening a syngas stream comprising supplying a syngas stream (101, see the abstract and col. 2, lines 8-38) comprising syngas, carbon dioxide and hydrogen sulfide to a nonselective absorption unit (100, see col. 9, lines 59-64 and col. 13, lines 4-61), separating the syngas stream in the nonselective absorption unit to obtain an overhead syngas stream (102) and an acid gas stream (103), introducing the acid gas stream to a membrane separation unit (104, see col. 16, lines 4-47), the acid gas stream comprising hydrogen sulfide and carbon dioxide, separating the acid gas stream in the membrane separation unit to produce a retentate stream (105) and a permeate stream (106), wherein the retentate stream and the permeate stream both comprise hydrogen sulfide and carbon dioxide (due to incomplete separation), and introducing the retentate stream to a sulfur recovery unit (107) at the abstract, col. 2, lines 8-38, col. 9, lines 59-64, col. 13, lines 4-61, col. 16, lines 4-47, and col. 19, lines 8-65.
	Baker et al. does not disclose the membrane being carbon dioxide selective or introducing the retentate to the sulfur recovery unit.
	Ballaguet et al. teaches using a carbon dioxide selective membrane to separate carbon dioxide and hydrogen sulfide at Table 1.
	It would have been obvious to one of ordinary skill in the art to incorporate the carbon dioxide selective membrane of Ballaguet et al. into the process of Baker et al. and to introduce the resulting retentate stream to the sulfur recovery unit in that such membranes are known in the art as a suitable alternative for carbon dioxide/hydrogen sulfide separation. See MPEP 2144.07. Additionally, one of ordinary skill in the art would have recognized that using a carbon dioxide selective membrane would increase the sulfur recovery since all of the hydrogen sulfide remaining in the retentate would be directed to the sulfur recovery unit. In other words, in the process of Baker et al., only the hydrogen sulfide that permeates the membrane is directed to the sulfur recovery unit. The hydrogen sulfide that does not permeate is lost and is not recovered as sulfur. However, in the process of Baker et al. as modified by Ballaguet et al., carbon dioxide is removed from the acid gas stream prior to the acid gas stream being 

	With regard to claims 2-4, Baker et al. discloses the hydrogen sulfide enriched stream having a hydrogen sulfide concentration of at least 20 vol % and the hydrogen sulfide depleted stream having a hydrogen sulfide concentration of less than 1000 ppm (0.1 mol%) at col. 16, lines 30-36 and col. 19, lines 27-35.
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 5, Baker et al. discloses the hydrogen sulfide depleted stream being discharged to the atmosphere (vented) without being subjected to any additional hydrogen sulfide separation at Fig. 1 and col. 14, lines 30-41.

	With regard to claims 6 and 7, Baker et al. discloses the overhead syngas stream (102) being depleted in hydrogen sulfide and carbon dioxide and suitable for being directed to a target destination at col. 13, lines 4-11.
Baker et al. and Ballaguet et al. do not disclose the specific concentrations of hydrogen sulfide or carbon dioxide in the overhead syngas stream.
It would have been obvious to one of ordinary skill in the art to set the concentrations of hydrogen sulfide and carbon dioxide to be within the recited ranges depending on the intended target destination, as suggested by Baker et al. at col. 13, lines 4-11.

With regard to claims 9 and 13, Ballaguet et al. discloses the membrane being a perfluorinated polymer (Teflon® AF 1600 and Teflon® AF 2400) and having a carbon dioxide to hydrogen sulfide selectivity of 6 or 6.8 at Table 1.


With regard to claims 10-12, Ballaguet et al. discloses the membrane being made from Teflon® AF 1600, Teflon® AF 2400, or Cytop at Table 1.
Fig/ 2 of the instant application shows Teflon® AF 1600, Teflon® AF 2400, and Cytop having a carbon dioxide to hydrogen sulfide selectivity of about 6 to about 30.
Since the membranes of Ballaguet et al. are formed from the same materials as instantly disclosed they will inherently exhibit the same selectivity. See MPEP 2112.01(I) and (II).

With regard to claims 14 and 15, Baker et al. discloses the membrane separation unit comprising a first membrane separation stage and a second membrane separation stage with the first and second membrane separation stages being arranged in a retentate-in-series (Fig. 6) or permeate-in-series (Fig. 5) configuration at Figs. 5 and 6

Allowable Subject Matter

9.	Claims 18-25 are allowed.

10.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:


The prior art made of record does not teach or fairly suggest the process of claim 16 comprising supplying the permeate stream to a selective amine absorption unit and treating the permeate stream using an amine absorption process to obtain an overhead carbon dioxide stream and a recovered hydrogen sulfide stream.

With regard to claims 18-25, Baker et al. discloses treating the syngas stream using either nonselective or selective absorption at col. 13, line 12 to col. 14, line 48 but does not teach or suggest their use together.
The prior art made of record does not teach or fairly suggest the process of claim 18 comprising introducing the acid gas stream from the nonselective absorption unit to a selective absorption unit, processing the acid gas stream in the selective absorption unit to obtain an overhead carbon dioxide stream and a recovered hydrogen sulfide stream, and introducing the recovered hydrogen sulfide stream to the membrane separation unit.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Matson (see especially Fig. 1, the abstract and col. 1, line 61 to col. 2, line 20), Siadous et al. (see especially Fig. 1 and the abstract) and Ji et al. (see especially Fig. 2, the abstract, and paragraph [0016]) references disclose similar processes for sweetening a syngas stream comprising an absorption unit and a membrane separation unit.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 7, 2022